Citation Nr: 0740781	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-33 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as a result of 
stressful events that took place during service.  
Specifically, he alleges that he was a crew chief on a C-119 
aircraft, and that he was exposed to combat.  He also 
contends that he was exposed to suffering both in the field 
and while being treated at a hospital for a wrist condition.  
Other reported stressor events include:  being on an airplane 
that took enemy fire; witnessing atrocities; being subject to 
rocket attacks; and witnessing the stabbing of a black 
soldier.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

Here, one of the veteran's claimed stressors is that he 
witnessed wounded soldiers who screamed at night during his 
hospital stay at Cam Rahn Bay, for treatment of a wrist 
condition.  This stay is confirmed by his service medical 
records, which note surgery referral in May 1971; well within 
the timeframe of the veteran's tour in Vietnam.  Furthermore, 
while it would appear impossible to verify that the veteran 
was in proximity to soldiers with injuries of the severity 
implied by the veteran's account, it is likely that wounded 
service personnel were present in the hospital where the 
veteran was treated.  Therefore, for purposes of further 
adjudication, the claimed stressor of being exposed to 
wounded soldiers during the hospital stay at Cam Rahn Bay in 
May 1971 should be considered as supported by the veteran's 
service medical records.

Apart from obtaining service personnel records and reviewing 
a casualty list, it does not appear that the RO made efforts 
to verify the veteran's claimed combat stressors.  The Board 
notes, however, that the veteran has articulated at least one 
incident in which he was personally fired upon by enemy 
forces while engaged in an ammunition drop.  He has 
specifically indicated that this happened in August 1971.  
The veteran's assigned unit is not in question; he served in 
the 18th Special Operations Squadron based out of Phan Rang 
Airbase in Vietnam.  An attempt should be made to verify this 
reported stressor event, as well as any others reported by 
the veteran.  

The Board notes that the veteran has a diagnosis of PTSD that 
was rendered in the January 2005 VA examination report and in 
other private medical reports.  These reports include the 
veteran's claimed stressor history, albeit with some 
variances and discrepancies.  At this point in time, however, 
it does not appear that the VA examiner has related the 
veteran's PTSD to military stressors.   Recent social 
isolation appears to be listed as the stressor causing PTSD 
on the January 2005 VA examination report.  This matter 
should be clarified on remand by way of another examination 
to ascertain whether the veteran's PTSD is due to his 
military service, and in particular to a verified stressor. 

As the claim is otherwise being remanded, the agency of 
original jurisdiction should take efforts to ensure that all 
duties to notify and assist are met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper notice 
under the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  This notice should address the 
disability rating and effective date 
elements of his claim, should service 
connection be established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).

2.  The AMC or RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the AMC or RO 
is unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence.

3.  The RO or AMC should request that the 
Joint Services Records Research Center 
(JSRRC) obtain any available records 
pertaining to air operations for the 18th 
Special Operations Squadron, operating out 
of the Phan Rang Airbase in Vietnam during 
the months of July, August, and September 
1971.  Also, if the RO determines that it 
has enough information to attempt to 
verify any other claimed stressor, 
appropriate development action should be 
taken.

4.  Following receipt of a response from 
appropriate JSRRC or other entities, the 
RO should prepare a report detailing the 
nature of any combat action (to which a 
purported stressor is related) and/or 
other in-service stressor(s) that it has 
determined are established by the record.  
This report is then to be added to the 
claims file. If no combat action (referred 
to above) or alleged in-service stressor 
has been verified, then the RO should so 
state in its report and proceed with 
development.  As mentioned, the veteran's 
surgery and hospital stay at Cam Rahn Bay 
is already established by the record.

5.  Then, the veteran should be afforded a 
VA examination by a psychiatrist determine 
the nature and etiology of his PTSD.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  The examiner should 
read the report listing any verified in-
service stressors, and should note the 
veteran's reported stressor of exposure to 
wounded service personnel proximate to his 
surgery and hospitalization in May 1971.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should specifically address 
whether the veteran has PTSD due to a 
stressor which has been verified.  If PTSD 
due to a verified in service stressor is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If 
the examiner does not diagnose PTSD due to 
an in-service stressor, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the appellant's 
active duty.

The rationale for all opinions expressed 
must also be provided.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for PTSD based on a de 
novo review of the record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

